DETAILED ACTION
EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas Freiburger on 2/18/20.

2.	Please amend the claims as follows:
1. (Currently Amended) An amusement ride [[having]]comprising a base (1) to which is fastened at least one pivotable or rotatable support (2) [[for]] holding rows of seats (4) mounted in at least one gondola (3, 8), wherein the at least one gondola (3, 8) is movable on the at least one support (2) with respect to the base, at least in a vertical direction, [[and]]wherein the rows of seats (4) in the at least one gondola (3, 8) are rotatable or pivotable in at least two mutually perpendicular planes, [[characterized in that]] wherein the at least one support (2) is formed by two parallel arms (17, 18) with the at least one gondola (3, 8) arranged between the parallel arms[[,]] and supported [[formed]] by frames (5, 6, 7) which interlock in a Cardan suspension, such that the rows of seats (4) in the at least one gondola (3, 8) are mounted by Cardan suspension and are movable in three mutually perpendicular planes, [[in that]]wherein the at least one support (2) is an arcuate motor-driven support beam which is curved relative to the base and comprises upwardly swept ends, has said two parallel arms, and is mounted on the wherein the at least one gondola (3, 8) can be loaded and unloaded in its starting position.  
Claim 2 (Cancelled)  
3. (Currently Amended) The amusement ride according to claim 1, [[characterized in that]]wherein two supports (21 - 23) arranged parallel to one another are fastened to the base by [[their]] parallel arms [[(21 - 23)]], each of which is configured with a gondola (19, 20) of the at least one gondola between the parallel arms on [[their]] upwardly swept ends, wherein a middle arm (22) is part of both supports.  
4. (Currently Amended) The amusement ride according to claim 1, [[characterized in that]]wherein [[as]] an inert mass (24) whose weight substantially corresponds to that of a loaded gondola is supported at an opposite end of the support, opposite said one end with the one gondola.  
5. (Currently Amended) The amusement ride according to claim 1, [[characterized in that]]wherein the frames (5, 6, 7) which interlock in a Cardan suspension are rectangular, oval or circular, wherein an outer frame (7) is rotatably mounted on the parallel arms (17, 18) of the [[respective]]]at least one support (2), the rows of seats are mounted on an inner frame (5), and an intermediate frame (6) interconnects the outer frame to the inner frame in a gimbal-like manner.  
6. (Currently Amended) The amusement ride according to claim 5, [[characterized in that]]wherein the inner frame (5) includes two opposed legs (15, 16), with two rows of seats fastened back to back on one leg (15) of the inner frame (5).  
wherein the rows of seats are fastened to legs (15, 16) of the inner frame (5), the legs being opposite one another on the inner frame (5).  
8. (Currently Amended) The amusement ride according to claim 6, [[characterized in that]]wherein the opposed legs (15, 16) are swingable in rotation about an axis of rotation (13) on the inner frame (5).  
Claims 9 - 12 (Cancelled)  
13. (Currently Amended) The amusement ride according to claim 3, [[characterized in that]]wherein an inert mass (24) whose weight substantially corresponds to that of a loaded gondola is supported at an opposite end of the support, opposite said one end with the one gondola.  
Claim 14 (Cancelled)  
15. (Currently Amended) The amusement ride according to claim 3, [[characterized in that]]wherein the frames (5, 6, 7) which interlock in a gimbal-like manner are rectangular, oval or circular, wherein an outer frame (7) is rotatably mounted on the arms ([[17, 18]]21, 23) of the [[respective]]]two supports [[(2)]], the rows of seats are mounted on an inner frame (5), and an intermediate frame (6) interconnects the outer frame to the inner frame in a gimbal-like manner.  
16. (Currently Amended) The amusement ride according to claim 4, [[characterized in that]]wherein the frames (5, 6, 7) which interlock in a gimbal-like manner are rectangular, oval or circular, wherein an outer frame (7) is rotatably mounted on the arms (17, 18) of the [[respective]]]at least one support (2), the rows of seats are mounted on an inner frame (5), and 
17. (Currently Amended) The amusement ride according to claim 7, [[characterized in that]]wherein the legs (15, 16) are swingable in rotation about an axis of rotation on the inner frame (5).  
18. (Previously Presented) The amusement ride according to claim 1, wherein two gondolas are positioned on the support, one at each end of the support, so that while one of the two gondolas on the support is loaded and unloaded in its starting position, the other gondola can be operated in a predefined movement program.   

3.	Please amend the Specification as follows:
Page 1, first paragraph:
[[Background of the Invention]]Cross Reference to Related Applications
This application claims priority from international application number PCT/EP2018/058165, filed March 29, 2018, which claimed priority from European application number EP17165809.9, filed April 10, 2017.

Background of the Invention 
The invention relates to an amusement ride having a base to which is fastened at least one pivotable or rotatable support for holding rows of seats mounted in gondolas on the support, according to the preamble of claim 1.
Allowable Subject Matter
4.	Claims 1, 3-8, 13, 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches an amusement ride comprising the structure required by independent claim 1.  Specifically, independent claim 1 is directed to an amusement ride comprising at least one pivotable or rotatable support holding rows of seats mounted in at least one gondola that is movable on the support at least in a vertical direction, said at least one support being fastened to a base.  The rows of seats are rotatable or pivotable in at least two mutually exclusive perpendicular planes. The at least one support is arranged by two parallel arms, and the at least one gondola is formed by frames that interlock in a cardan suspension such that the rows of seats are mounted by cardan suspension and movable in three mutually perpendicular planes. At least one support is an arcuate motor driven support beam curved relative to the base. The at least one gondola is on one of the support beam’s upwardly swept ends, and the gondola can be loaded and unloaded in its starting position.  This arrangement enables predefined movement programs for an in use gondola while another gondola is being loaded/unloaded.  One having ordinary skill in the art would not have found it obvious to modify a traditional amusement attraction in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Kroon et al. (US Pat. No. 6,620,051), Simpkins (US Pat. No. 3,072,399), Eyerly (US Pat. No. 2,294,166), Barber (US Pat. No. 3,905,596) and Zamperla et al. (US Pat. No. 7,762,895).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711